Exhibit 10.49

INVESTMENT MANAGEMENT AGREEMENT

Fairholme Capital Management, L.L.C., a Delaware limited liability company
(“Manager”), and The St. Joe Company, a Florida corporation (“Client”), for good
and valuable consideration, hereby enter into this Investment Management
Agreement, dated as of April 8, 2013 (“Agreement”), and hereby agree that
Manager shall act as discretionary adviser with respect to the assets of Client
described below (“Investment Account”) on the following terms and conditions:

1. Investment Account. The Investment Account shall consist of cash and
securities of Client held in the account identified in Schedule A. Client has
established the account in its name at the financial institution in Schedule A
(“Custodian”) and agrees to execute and deliver to Custodian such limited
powers-of-attorney or other authorizations as may be required by Custodian in
order to fully establish and effectuate the discretionary authority granted to
Manager hereunder. Neither Manager nor its affiliates will at any time act as
custodian or have physical custody of any assets in the Investment Account.
Client authorizes Manager to instruct Custodian on Client’s behalf (a) to send
to Client and Manager monthly statements showing all transactions occurring in
the Investment Account during the period covered by the account statement, and
the funds, securities and other property in the Investment Account at the end of
the period and (b) to provide Manager copies of all trade confirmations,
periodic statements and other reports relating to the Investment Account that
Custodian sends to Client or receives with regard to the Investment Account.

2. Services of Manager. By execution of this Agreement, Manager accepts
appointment as investment adviser for the Investment Account with full
discretion and agrees to supervise and direct the investments of the Investment
Account for the sole benefit of Client in accordance with the investment
guidelines and restrictions described in Schedule B (as such may be amended and
provided to Manager in writing from time to time, the “Investment Guidelines”).
In the performance of its services, Manager will not be liable for any error in
judgment or any acts or omissions to act except those resulting from Manager’s
gross negligence, willful misconduct or malfeasance. Nothing herein shall in any
way constitute a waiver or limitation of any right of any person under the
federal securities laws.

3. Discretionary Authority. (a) Manager shall have full discretion and
authority, without obtaining any prior approval, as Client’s agent and
attorney-in-fact: (a) to make all investment decisions in respect of the
Investment Account on Client’s behalf and at Client’s sole risk; (b) to buy,
sell, exchange, convert, liquidate or otherwise trade in any bond, other
fixed-income securities or cash equivalent securities or shares of mutual funds
(other than a fund advised by Manager) in respect of the Investment Account;
(c) to place orders with respect to, and to arrange for, any of the foregoing;
and (d) in furtherance of the foregoing, to do anything which Manager shall deem
requisite, appropriate or advisable in connection therewith, including, without
limitation, the selection of such brokers, dealers, and others as Manager shall
determine in its absolute discretion.

(b) To the extent practicable and as permitted under applicable law, Manager is
hereby authorized to, and Client agrees that Manager may, but is not obligated
to, bunch or aggregate orders on behalf of the Investment Account with orders on
behalf of other clients. In such event, allocation of the securities purchased
or sold, as well as expenses incurred in the transaction, will be made in a
manner which Manager considers to be the most fair and equitable over time to
all of its clients, including Client.

(c) Client acknowledges and agrees that: (i) advice given and actions taken by
Manager under this Agreement for the Investment Account may differ from advice
given or the timing and nature of action taken by Manager in managing its other
client accounts or the accounts of Manager or any of its principals, affiliates,
members, officers, or employees; (ii) while Manager seeks to treat all clients
fairly and equitably over time, it cannot guarantee that the Investment Account
will receive identical treatment to other client accounts, even if other client
accounts receive significant financial gain as a direct result



--------------------------------------------------------------------------------

of unequal treatment; (iii) Manager may purchase or sell securities for the
Investment Account in which Manager or any of its principals, affiliates,
members, officers, or employees, may have and continue to have or may acquire a
position or interest and nothing in this Agreement shall prevent Manager, or any
of its principals, affiliates, members, officers, or employees, from acquiring
or disposing of any securities; and (iv) nothing in this Agreement shall be
deemed to impose on Manager any obligation to purchase or sell for the
Investment Account any security or other asset which Manager, its principals,
affiliates, members, officers, or employees may directly or indirectly purchase
or sell for its or their own accounts or for the account of any other client.

4. Brokerage. When placing orders for the execution of transactions for the
Investment Account, Manager may allocate transactions to such brokers or
dealers, for execution on such markets, at such prices and commission rates, as
are selected by Manager in its sole discretion. In selecting brokers or dealers
to execute transactions, Manager need not solicit competitive bids and does not
have an obligation to seek the lowest available commission cost. It is not
Manager’s practice to negotiate “execution only” commission rates, and, in
negotiating commission rates, Manager shall take into account the financial
stability and reputation of brokerage firms and brokerage and research services
provided by such brokers.

5. Reports. Manager shall provide Client monthly reports containing a detailed
listing of invested assets and transactions in the Investment Account. All
records maintained pursuant to this Agreement shall be subject to examination by
Client and by persons authorized by it, or by appropriate governmental
authorities, at all times upon reasonable notice.

6. Fees and Expenses. (a) Neither Manager nor its control persons shall receive
compensation in connection with the services provided by Manager to Client
hereunder.

(b) Client shall be responsible for all expenses incurred directly in connection
with transactions effected on behalf of Client pursuant to this Agreement and
shall include: custodial fees; accounting service fees, investment expenses such
as commissions; and other expenses reasonably related to the purchase, sale or
transmittal of Investment Account assets.

7. Confidential Relationship. All information and advice furnished by either
party to the other party pursuant to this Agreement shall be treated by the
receiving party as confidential and shall not be disclosed to third parties
except as required by law. By entering into this Agreement, Client expressly
authorizes Manager to provide any information that it obtains about Client to
the broker-dealers through whom Manager executes transactions and to Custodian
to the extent necessary to provide Client investment advisory services set forth
herein.

8. Assignment. No assignment of this Agreement shall be made by Manager or
Client without the written consent of the other party hereto.

9. Directions to Manager. All directions by or on behalf of Client to Manager
shall be in writing signed by Client. Manager shall be fully protected in
relying upon any such writing which Manager reasonably believes to be genuine
and signed or presented by Client.

10. Proxies/Legal Actions. Unless the parties otherwise agree in writing,
Manager shall have no obligation or authority to take any action with respect to
the voting of proxies solicited by or with respect to issuers of securities held
in the Investment Account. In addition, Manager shall have no obligation or
authority to act on behalf of or advise Client on any legal proceedings,
including class actions, concerning securities currently or formerly held in the
Investment Account.



--------------------------------------------------------------------------------

11. Notices. All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be in
writing and shall be deemed duly given when delivered by hand or deposited in
the United States mail with first-class postage affixed and addressed as
follows:

 

  (a) if to Manager, to:

 

       Fairholme Capital Management, L.L.C.

       4400 Biscayne Blvd.

      

9th Floor

       Miami, FL 33137

       Attn: Bruce R. Berkowitz

 

  (b) if to Client, to:

 

       The St. Joe Company

       133 South Watersound Parkway

       Watersound, FL 32413

       Attn: Park Brady

12. Entire Agreement; Amendment. This Agreement sets forth the entire agreement
of the parties with respect to management of the Investment Account and shall
not be amended except by an instrument in writing signed by the parties hereto.

13. Termination; Survival. This Agreement shall continue in force from the date
hereof until terminated by either party without penalty by written notice to the
other party at least sixty (60) days prior to the date upon which such
termination is to become effective, provided that Client shall honor any trades
executed but not settled before the date of any such termination. The provisions
of Section 2 regarding Manager’s scope of liability and Section 14 shall survive
the termination of this Agreement.

14. Effective Date; Governing Law. This Agreement shall become effective on the
date first written above. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The parties hereby consent to the exclusive jurisdiction of, and venue in, any
federal or state court of competent jurisdiction located in the City of Miami,
FL for the purposes of adjudicating any matter arising from or in connection
with this Agreement.

15. Counterparts. This Agreement may be executed in three counterparts, each one
of which shall be deemed to be an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

FAIRHOLME CAPITAL MANAGEMENT, L.L.C. By:  

/s/ Bruce R. Berkowitz

  Bruce R. Berkowitz   Managing Member THE ST. JOE COMPANY By:  

/s/ Park Brady

  Park Brady   Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE B

INVESTMENT GUIDELINES AND RESTRICTIONS

(As of April 8, 2013)

 

     % of Investment Account*  

Instrument

   Minimum     Maximum  

Cash & Cash Equivalents (Investment Grade)

     50 %      100 % 

Fixed-Income Securities, other than Cash and Cash Equivalents

     0 %      50 % 

Investment in any one issuer, on a consolidated basis (excluding U.S.
Government)

     0 %      10 % 

 

* These percentages are based on the amount of St. Joe funds in the Prime
Brokerage Account set forth in Schedule A of this Agreement at the time of the
investment.

Investment/Account Restrictions*+

 

•  

No investments in preferred or common equity

 

•  

All securities to be custodied in cash-only account

 

•  

No investments in shares of any fund advised by Manager (provided that, except
as otherwise required by law, there shall be no restriction on investing in
securities or other instruments held by any such fund)

 

•  

The average duration of Fixed Income Securities, other than Cash and Cash
Equivalents, shall not exceed 10 years.

 

* No Guideline or Restriction exception or policy change may be made without
written approval of the St. Joe Investment Committee.

 

+ An investment’s compliance with the investment guidelines and restrictions set
forth in this Schedule B will be determined on the trade date, based on the
transaction price and characteristics of the investment on the trade date
compared to the value of the Investment Account as of the most recent valuation
date. Investment restrictions set forth in this Schedule B will not be deemed
breached as a result of changes in value or characteristics of a security
following purchase.

 

By:  

/s/ Bruce R. Berkowitz

    By:  

/s/ Park Brady

 

Bruce R. Berkowitz

      Park Brady